Case 9:17-cv-01036-MAD-ATB Document 61-3 Filed 10/21/20 Page 1 of 6

EXHIBIT 1
Case 9:17-cv-01036-MAD-ATB Document 61-3 Filed 10/21/20 Page 2 of 6

NEW | Corrections and
STATE | Community Supervision

ANDREW M. CUOMO ANTHONY J. ANNUCCI
Governor Acting Commissioner

Office of Special Investigations

Investigative Report
|. Background

 

OSI Case #: IAD/17/0595 Date Assigned: 4/25/2017
Facility: Auburn Correctional Facility
Complaint Source: Cayuga County ADA Brian Leeds

Initial Allegation: Officer Matthew Cornell allegedly admitted to Cayuga County ADA Brian Leeds
that he planted weapons on several inmates at Auburn Correctional Facility.

Additional Allegations: Subsequent search of Officer Cornell's personal vehicle and assigned
locker found various contraband items and potential inmate style weapons.

NYSIG Referral Number: # 3704-316-2017

ll. Summary

 

Investigation revealed sufficient evidence to corroborate the allegations that Officer Cornell did
make a verbal admission to Cayuga County ADA Leeds about planting weapons on inmates at
Auburn Correctional Facility. However, further investigation found insufficient evidence to
substantiate allegations of Officer Cornell setting up inmates with weapons. The various
contraband items and potential inmate style weapons found in Officer Cornell’s personal locker
and vehicle was also substantiated. Officer Cornell admitted to finding various inmate style cutting
type weapons in common areas of the facility when questioned under oath by OSI. He also
admitted that he failed to properly dispose of the items found at the facility and would dispose the
contraband at his home residence. Officer Cornell resigned from DOCCS on February 27, 2018.

lll. Investigation

 

On December 12, 2016, the Office of Special Investigations received a complaint, via phone from
Cayuga County ADA Leeds, reporting the above listed allegations.
Case 9:17-cv-01036-MAD-ATB Document 61-3 Filed 10/21/20 Page 3 of 6

On December 12, 2016, ADA Leeds reported during a preparation meeting with Officer Cornell,
for an upcoming trial involving a weapon found by Officer Cornell at the facility, Officer Cornell
made a comment about "getting rid of inmates" at Auburn Correctional Facility. (continue page 2)

Officer Cornell suggested weapons would be put on an inmate to ensure the inmate would be
moved out of the facility. ADA Leeds questioned Officer Cornell if he had ever "put" a weapon on
an inmate and Officer Cornell stated "yes". Officer Cornell provided the name of

ADA Leeds confronted Officer Cornell with this information and informed him that this information
presented a real problem. Officer Cornell backtracked and alluded that it wasn't what he meant.
After the meeting concluded, ADA Leeds made contact with the facility and confirmed an Unusual
Incident Report was filed on April 20, 2015, regarding a weapon found by Officer Cornell on an

Inmate [i

Due to Officer Cornell’s admission to ADA Leeds, a subsequent search of the officer's assigned
locker and personal vehicle was conducted by Captain Bryan Norris. During the search of Officer
Cornell's assigned locker #276 it was learned that Officer Cornell also uses locker #169. The
search of the officers assigned locker found only a coat hanger but the search of the unsecured
locker #169 found the following items: an employee’s manual, a 2017 calendar book, a contract
book, numerous pay stubs belonging to Officer Cornell, a baton with no identification number, a
personal jacket, a pair of black Carhartt gloves, a state DOCS knit winter hat, a blue short-sleeve
work shirt, a plastic bag with various size screws and washers, a broken set of inmate nail clippers,
a large metal spoon with a brown residue, a broken pair of tweezers, a broken pair of large toenail
clippers, a lever from a small pair of nail clippers, a quarter, an electric motor with red wire, three
straightened heavy staples, electric circuit tape and an empty evidence bag with a date of June
13, 2014 stuck to a “Request for test of suspected contraband drugs’, also dated June 13, 2014,
with Inmate is information written on it, that states “positive for heroin’.
All of the items were removed from the locker, brought to the Superintendent's Office and properly
secured in evidence bags. Captain Norris also searched Officer Cornell's personal vehicle which
was located on state property. During the search, a Weatherby 30-06 caliber rifle with a scope
and five rounds attached to the stock was found in the rear passenger seat of the vehicle. An
additional nineteen (19) rounds were found in two separate ammunition boxes. Also found was
half of a jig saw blade and a thin metallic object with a black tape handle from the front passenger's
seat. Both items resembled cutting type weapons occasionally recovered from inmates, inmate’s
cells or used to assault other inmates within the facility. These items were also placed in an
evidence bag and secured by the captain. The rifle and ammunition found was secured in the
facility arsenal.

On December 12, 2016, Officer Cornell was placed on suspension from duty for failure to secure
security equipment and uniform apparel properly at the facility.

On December 15, 2016, Officer Cornell was issued a Notice of Discipline for his failure to properly
secure security equipment, uniform apparel, secure documents, a weapon (rifle) with ammunition
and other items left unsecure in a locker determined to be his and his personal vehicle. Officer
Cornell also made a false official statement to the Superintendent regarding the contents of his
locker. He was found to be in violation of NYSDOCCS Employees’ Manual Sections 2.2, 2.31,
4.16, 7.14, 8.1 and Directive #0410.
Case 9:17-cv-01036-MAD-ATB Document 61-3 Filed 10/21/20 Page 4 of 6

Due to Officer Cornell’s admission of planting weapons on inmates to ADA Leeds and the various
contraband items resembling cutting style weapons found in Officer Cornell’s locker and personal
vehicle, a search of all facility Unusual Incident’s and Inmate Misbehavior Reports issued by
Officer Cornell involving a weapon since 2014 were reviewed.

It was determined Officer Cornell issued a total of thirty-eight (38) Misbehavior Reports for
weapons:

° In 2014 Officer Cornell issued three (3) weapon related Misbehavior Reports.

e In 2015 Officer Cornell issued eighteen (18) weapon related Misbehavior Reports.

e In 2016 Officer Cornell issued seventeen (17) weapon related Misbehavior Reports.

On December 13, 2016, Inmate NS Was interviewed at Bare Hill Correctional
Facility. Inmate J alleged to have been set up with a weapon by an officer at Auburn
Correctional Facility on April 20, 2015. He could not name the officer but confirmed the officer’s
name would be found on the Misbehavior Report. He said after being pat frisked, the officer
showed him a weapon measuring six to seven inches long and told him “this is yours”. The officer
then told him “the administration wants you out of the jail’. Inmate J was found guilty of
the weapons charge during his Tier Hearing but confirmed he never received any criminal charges
for the incident.

OS! conducted interviews with all thirty-eight (38) inmates issued a Misbehavior Report by Officer
Cornell for a weapon. At the conclusion of the inmate interviews, it was found that twenty-two (22)
of the inmates alleged they were set up with the weapon by Officer Cornell and fifteen (15) of the
inmates admitted the weapon found by Officer Cornell was theirs. The remainder of the inmates
refused to be interviewed.

Of the twenty-two (22) inmates that alleged the weapon was planted on them by Officer Cornell,
eight (8) actually pled guilty to the charges at their tier hearing.

Further review of the twenty-two (22) inmate’s disciplinary history that alleged the weapon was
planted on them by Officer Cornell, seventeen (17) of the inmates had previous weapon charges
or received an additional weapon charge after being issued a Misbehavior Report by Officer
Cornell.

On May 12, 2017, Officer Cornell was questioned under oath by OS! regarding his admission to ADA
Leeds, the various contraband found in both his locker and vehicle and allegations of setting up inmates
with weapons. Officer Cornell denied making any such admission to ADA Leeds in regards to
setting inmates up with weapons. He also denied the allegation as a whole that he ever set up
any inmate at the facility with a weapon.

Officer Cornell admitted that he took contraband (weapon type items) found in common areas out
of the facility, to his home and disposed of them into the garbage. This was confirmed when
questioned about the two items found in his personal vehicle on December 12, 2016.

Officer Cornell also attributed his bid job in the yard as the reason for his rapid increase of
weapons found over the past four (4) years at Auburn Correctional Facility. Being in the yard
offered him more opportunity to actively frisk inmates entering and leaving the yard. During the
questioning Officer Cornell stated he never wore gloves while performing pat frisks or strip frisks at the
facility. He said this was something he was taught by senior officers at the facility when he first arrived and

it was common practice by all of the officers that work there. Thus, his DNA would always be present on
every weapon he had found over the years.
Case 9:17-cv-01036-MAD-ATB Document 61-3 Filed 10/21/20 Page 5 of 6

On July 30, 2017, Officer Cornell was issued a second Notice of Discipline for his failure to
properly secure contraband, dangerous contraband, or report contraband found. Officer Cornell
also failed to comport himself in a lawful manner by planting evidence on an inmate and for issuing
false/misleading Misbehavior Reports and statements during an official questioning conducted by
the OSI. He was found to be in violation of NYSDOCCS Employees’ Manual Sections 2.2, 2.31,
7.14 and 8.1.

On February 27, 2018, Officer Cornell resigned from his position as a Corrections Officer with
DOCCS.

IV. Findings and Recommendation

 

e Initial Allegation: LC) Substantiated Unsubstantiated C] Unfounded
e Additional Allegation: Substantiated © Unsubstantiated C) Unfounded
Refer to:

No Referral

 

 

Administrative Review / Change of a Policy and Procedure: O Yes x] No
Closed Case Victim Notification O Yes N/A
Close Case Subject Notification OO Yes N/A

 

 

Report Prepared by:

Ryan Graziano Investigator

Q MEMO

Signature

Date: April 30, 2020

 
Case 9:17-cv-01036-MAD-ATB Document 61-3 Filed 10/21/20 Page 6 of 6

Report Reviewed and Approved By:

Thomas H. Knight ADC

Date: April 30, 2020

 

Signature
